Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/1/2022.
•	 Claims 1-14 are pending on this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “mean” that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first means for simulating operation….., second means for simulating operation……., in Claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: Fig. 3 is a diagram illustrating a hardware configuration for implementing the functions of the simulation device 10, and in particular, those functions may be implemented by a central processing unit (CPU) 201, a memory 202, a storage device 203, a display device 204, and an input device 205. Applicant's publication at paragraph [0034]. Further, some of the functions, including the simulators 2 and 4 (i.e., first and second means for simulating operation) are implemented by software executed by the central processing unit 201. Applicant's publication at paragraphs [0034].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-5, 8-12 remain unchanged as per the amendment filed on 6/1/2022. 
Claims 1, 6, 13, 14 (as filed on 6/1/2022) is further amended by the examiner as below.
Claim 7 (as filed on 6/1/2022) is cancelled by the examiner.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Zachary Stern on 7/8/2022.
 
Claim 1
A simulation device comprising:
processing circuitry configured as a first simulator to simulate operation performed by a programmable controller in accordance with a first program;
the processing circuitry further configured as a second simulator to simulate operation performed by a motion controller in accordance with a second program, the second program being different from the first program; and
a data sharing memory into and from which both the first simulator and the second simulator are allowed to write and read data to perform data transfer from the first simulator to the second simulator and from the second simulator to the first simulator, wherein
when an error caused by a parameter for simulation of operation of the programmable controller or the first program occurs during simulation of operation of the motion controller performed by the second simulator, a second program setter displays an error code identifying the error on a display device, and
thereafter, when the second program setter receives the error code, a first program setter that acquires the error code via the data sharing memory displays, on the display device, an input setting screen for the parameter or the first program associated with the error code.

Claim 6
The simulation device according to claim 1, wherein:
the processing circuitry is further configured as [[the first program setter to assist creation of the first program and to start the first simulation circuitry; and
the processing circuitry is further configured as [[the second program setter to assist creation of the second program and to start the second simulation circuitry.

Claim 13
A simulation device comprising:
first means for simulating operation performed by a programmable controller in accordance with a first program;
second means for simulating operation performed by a motion controller in accordance with a second program, the second program being different from the first program; and
a data sharing memory into and from which both the first means for simulating and the second means for simulating are allowed to write and read data to perform data transfer from the first means for simulating to the second means for simulating and from the second means for simulating to the first means for simulating, wherein
when an error caused by a parameter for simulation of operation of the programmable controller or the first program occurs during simulation of operation of the motion controller performed by the second simulator, a second program setter displays an error code identifying the error on a display device, and
thereafter, when the second program setter receives the error code, a first program setter that acquires the error code via the data sharing memory displays, on the display device, an input setting screen for the parameter or the first program associated with the error code.

Claim 14
A method of simulation comprising:
first simulating an operation performed by a programmable controller in accordance with a first program;
second simulating an operation performed by a motion controller in accordance with a second program, the second program being different from the first program; 
writing a result of the first simulating of the operation in a data sharing memory; 
the second simulating further includes reading the result of the first simulating from the data sharing memory; and
writing a result of the second simulating of the operation in the data sharing memory, wherein
when an error caused by a parameter for simulation of operation of the programmable controller or the first program occurs during simulation of operation of the motion controller performed by the second simulating, a second program setter displays an error code identifying the error on a display device, and
thereafter, when the second program setter receives the error code, a first program setter that acquires the error code via the data sharing memory displays, on the display device, an input setting screen for the parameter or the first program associated with the error code.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-6, 8-14 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1, 13 and 14  
• when an error caused by a parameter for simulation of operation of the programmable controller or the first program occurs during simulation of operation of the motion controller performed by the second simulator, a second program setter displays an error code identifying the error on a display device, and
thereafter, when the second program setter receives the error code, a first program setter that acquires the error code via the data sharing memory displays, on the display device, an input setting screen for the parameter or the first program associated with the error code.

	The closest prior art of record - Sakaguchi et al. (Pub. No.: US 2013/0124184 Al) discloses a sequence control portion of a control program that is configured to execute simulation for one period to generate an execution result related to the sequence control portion. 
Another relevant prior art of record -Nishiyama et al. (Pub. No.: US 2014/0012402 A1) relates to scheduling of control operations, including output processing, input processing, calculation processing, and the like in a PLC (Programmable Logic Controller. 
Yet, another relevant prior art of record - Bhatt et al. (Patent No.: US 8,000,818 B1) discloses systems and methods that integrate and/or control motion of a plurality of axes in a motion control environment. 
	Kiribuchi (Pub. No.: US 2016/0344653 A1) discloses a simulating a plurality of controllers (i.e. programmable logic and motion). 
	Oya (Pub. No.: US 2015/0161808A1) discloses a simulating a plurality of controllers (i.e. programmable logic and motion). 
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 13 and 14.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-6, 8-14 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146